Name: Commission Regulation ( EEC ) No 63/92 of 10 January 1992 amending Regulation ( EEC ) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal
 Type: Regulation
 Subject Matter: trade;  trade policy;  processed agricultural produce;  economic geography;  Europe
 Date Published: nan

 No L 6/24 Official Journal of the European Communities 11 . 1 . 92 COMMISSION REGULATION (EEC) No 63/92 of 10 January 1992 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, this purpose the Annex to Commission Regulation (EEC) No 606/86 (4), as last amended by Regulation (EEC) No 334/91 (*), should be replaced by the Annex hereto ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ^, as last amended by Regulation (EEC) No 3798/91 f), groups all fresh cheeses falling within CN code 0406 10 as from 1 January 1992 ; whereas Regulation (EEC) No 606/86 should accordingly be adapted as from the same date ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas pursuant to Article 5 (2) of Council Regulation(EEC) No 3792/85 the supplementary trade mechanism applying to Community imports into Spain can apply to imports from Portugal where these show signs of a signifi ­ cant increase ; whereas such a situation is likely to arise in respect of trade in milk products between Portugal and Spain ; whereas the rules relating to the supplementary mechanism applicable to trade between the Community of Ten and Spain should therefore be extended to imports into Spain from Portugal and the ceilings given in the Annex raised accordingly ; whereas, however, in order to prevent changes in the traditional trade in milk products in the Community, specific quantities should be main ­ tained for Portugal ; Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular the first subparagraph of Article 5 (1 ) thereof, Whereas, pursuant to the Act of Accession of Spain and Portugal, provision should be made for 1992 for the fixing of indicative ceilings for imports into Spain from the Community of Ten ; whereas, given the potential for exports from the Community of Ten and in order to continue to open up the Spanish market gradually, the said ceilings should be increased by 30 % ; whereas for HAS ADOPTED THIS REGULATION : Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) ' 1991 ' is replaced by *1992'. 2. Article 2 (2) is replaced by the following : '2. As regards cheese, excluding curd, the indicative ceilxng laid down in the Annex shall be broken down by category, prior to quarterly division, as follows : (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 367, 31 . 12. 1985, p. 7. O OJ No L 58, 1 . 3 . 1986, p. 28 . 0 OJ No L 39, 13. 2. 1991 , p. 15. (j OJ No L 256, 7. 9 . 1987, p. 1 . f) OJ No L 357, 28 . 12. 1991 , p. 3 . Official Journal of the European Communities No L 6/2511 . 1 . 92 (tonnes) Quantity Category Community of Ten Portugal 1 . Processed cheese 1 994 130 2. Havarti, fat content 60 % 2 564 \ 3 . Edammer in balls, Gouda 13 096 4. Soft, ripened cow's milk cheese 2 421 5. Cheddar, Chester 390 5 a Fresh cheese falling within CN code 0406 10, grated or powdered cheese, of all kinds, falling within CN code ^38 0406 20, and cheeses manufactured exclusively from sheep's milk or goat's milk, the storage life of which does not exceed 45 days from the date of manufacture 1 170 6. Other, excluding blue-veined cheese, Emmentaler, Gruyere, Parmigiano Reggiano, Grana Padano 5 235 t 3. The Annex is replaced by the following : ' ANNEX Indicative ceilings (tonnes) Quantity CN code Description Community of Ten Portugal ex 0401 Milk and cream not concentrated nor containing added sugar or other sweetening matter, other than in immediate packings of a net content not ex ­ ceeding 2 litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or containing added sugbar or other sweetening matter, nor flavoured, 2gQ 2 600 nor containing added fruit or cacao other than in immediate packings of a net content not ex ­ ceeding 2 litres ex 0404 Whey, not concentrated nor containing added sugar or other sweetening matter ; products con ­ sisting of natural milk constituents, other than in immediate packings of a net content not ex ­ ceeding 2 litres ex 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter an imme ­ diate packings of a net content not exceeding 2 litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated nor containing added 112 320 1 300 sugar or other sweetening matter, nor flavoured, or containing added fruit or cocao, in immediate packings of a net content not exceeding 2 litres ex 0404 Whey, not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, in immediate packings of a net content not exceeding 2 litres 0405 Butter and other fats and oils derived from milk 3 744 65 ex 0406 Cheese, excluding curd, Emmentaler, Gruyere, blue-veined cheese, Parmigiano Reggiano and Grana Padano 26 870 868' No L 6/26 Official Journal of the European Communities 11 . 1 . 92 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1992. For the Commission Raj' MAC SHARRY Member of the Commission